Case 1:20-cv-02044-JPH-MPB Document 1 Filed 08/04/20 Page 1 of 5 PageID #: 1

                                                                      FILED
                                                            12:54 pm, Aug 04, 2020
                                                              U.S. DISTRICT COURT
                                                           SOUTHERN DISTRICT OF INDIANA
                                                              Roger A.G. Sharpe, Clerk




                                              1:20-cv-02044-JPH-MPB
Case 1:20-cv-02044-JPH-MPB Document 1 Filed 08/04/20 Page 2 of 5 PageID #: 2
Case 1:20-cv-02044-JPH-MPB Document 1 Filed 08/04/20 Page 3 of 5 PageID #: 3
Case 1:20-cv-02044-JPH-MPB Document 1 Filed 08/04/20 Page 4 of 5 PageID #: 4
Case 1:20-cv-02044-JPH-MPB Document 1 Filed 08/04/20 Page 5 of 5 PageID #: 5
